WOOD, J.
Plaintiff seeks to recover from defendants upon their statutory liability as directors of a corporation under the laws of the state of Montana. Plaintiff has appealed from a judgment entered after the trial court sustained the defendants’ demurrer without leave to amend.
The facts in the present action are the same as the facts in Interstate Lumber Co. v. Tweedy, this day decided (ante, p. 208 [82 Pac. (2d) 208]), except that the judgment entered was for mining royalties upon shipments of ore made between August 5 and November 1, 1935. The principles of law involved are identical with those involved in the case to which reference has just been made. For the reasons stated in the opinion in that case the judgment is affirmed.
Crail, P. J., and McComb, J., concurred.